Citation Nr: 0406701	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-12 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a timely and adequate substantive appeal of the 
RO's denial of an evaluation in excess of 10 percent for 
bilateral hearing loss was submitted.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Counsel






INTRODUCTION

The veteran served on active duty from May 1951 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) at Los Angeles, 
California.  In a June 2002 rating decision, the RO granted 
entitlement to an increased (compensable) evaluation of 10 
for bilateral hearing loss was granted effective February 19, 
2002, the date of claim.  In a June 2003 administrative 
decision, the RO determined that the veteran had not filed a 
timely substantive appeal of the June 2002 rating decision.

The issue of entitlement to an increased evaluation for 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In the June 2002 rating decision, the RO granted 
entitlement to an increased (compensable) evaluation of 10 
percent for bilateral hearing loss.  

2.  Notice of June 2002 rating decision was provided to the 
veteran and his representative in June 2002.

3.  In July 2002, the veteran submitted a notice of 
disagreement expressing his dissatisfaction with, and desire 
to contest, the 10 percent evaluation.

4.  In March 2003, a statement of the case concerning the 
evaluation of bilateral hearing loss was issued.

5.  In May 2003, there were submitted a statement by the 
representative of the veteran declaring that the veteran was 
"appealing the denial" of an increased evaluation for 
bilateral hearing loss, and a VA Form 9, Appeal to Board of 
Veterans' Appeals, by the veteran in which he made specific 
arguments relating to errors of fact made by the agency of 
original jurisdiction in denying an evaluation in excess of 
10 percent for bilateral hearing loss.


CONCLUSION OF LAW

A timely and adequate substantive appeal of the RO's denial 
of an evaluation in excess of 10 percent for bilateral 
hearing loss was submitted, and the Board has jurisdiction to 
review the case.  38 U.S.C.A. § 7105(a), (d) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303, 20.305 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2003, the RO issued an administrative decision in 
which it found that the substantive appeal of the rating 
decision denying an evaluation in excess 10 percent for 
bilateral hearing loss was received in May 2003 and was not 
timely.  The claims file contains a July 2003 statement, 
designated Claims Resolution, in which the veteran's 
representative maintained that the substantive appeal 
received in May 2003 was timely because it had been received 
within one year of the date of notice of the contested rating 
decision.  The claims file also contains a VA Form 119, 
Report of Contact, dated in January 2004 reflecting that the 
veteran contacted the RO and asserted that the June 2003 
administrative decision was wrong for the reasons stated by 
the representative earlier (that is, in the July 2003 
statement).  

In February 2004, the Decision Review Officer of the RO 
completed VA Form 8, Certification of Appeal, certifying for 
appellate review the issue of entitlement to an increased 
rating for bilateral hearing loss.  The RO did not issue a 
statement of the case concerning the determination made in 
the June 2003 administrative decision. 

The Board finds that this history casts a cloud over the 
jurisdiction of the Board to review the issue of entitlement 
to an increased evaluation for bilateral hearing loss.  While 
it appears to the Board that a valid and timely notice of 
disagreement was submitted concerning the RO's June 2003 
determination, see 38 C.F.R. §§ 20.201, 20.302(a) (2003), the 
Board will not remand the matter for the RO to provide a 
statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 
238 (1999).  Rather, the Board will exercise in this decision 
its authority under 38 C.F.R. § 20.101, amended as of 
November 21, 2001, to review a question that arises in a case 
concerning its own jurisdiction to review that case.  See 66 
Fed. Reg. 53,339-53,340 (October 21, 2001) (codified at 
38 C.F.R. § 20.101(c)-(e)).

Under this regulation, the Board may address questions 
pertaining to its jurisdictional authority to review a 
particular case, including whether a substantive appeal is 
adequate and timely, at any stage in the proceeding before it 
and regardless of whether the agency of original jurisdiction 
addressed such question(s).  38 C.F.R. § 20.101(d) (2003).  
The regulation provides that when the Board on its own 
initiative raises a question as to a potential jurisdictional 
defect, notice and an opportunity to comment will be given to 
all parties to the proceeding and their representatives, if 
any.  The regulation specifies that a period of 60 days 
following the date on which such notice is mailed will be 
given to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s).  Id.  The 
regulation provides that the Board may dismiss any case over 
which it determines it does not have jurisdiction.  Id.

In the case at hand, there is no need for the Board to 
provide the veteran and his representative with the due 
process protections of additional notice concerning the 
question whether he perfected the appeal and an opportunity 
to be heard on this question because the Board's 
determination is completely in favor of the veteran.  The 
Board has determined, for the reasons set forth below, that a 
timely and adequate substantive appeal was submitted and 
therefore, it has jurisdiction to hear the case.  




In the June 2002 rating decision, an increased (compensable) 
evaluation of 10 percent for bilateral hearing loss was 
granted.  The RO provided the veteran and his representative 
with notice of that rating decision in June 2002.  

In July 2002, the veteran submitted a notice of disagreement 
expressing his dissatisfaction with, and desire to contest, 
the 10 percent evaluation.  38 C.F.R. §§ 20.201, 20.302(a).

In March 2003, the RO issued to the veteran and his 
representative a statement of the case concerning the 
evaluation of bilateral hearing loss.

In May 2003, there were submitted a statement by the 
representative of the veteran declaring that the veteran was 
"appealing the denial" of an increased evaluation for 
bilateral hearing loss and a VA Form 9, Appeal to Board of 
Veterans' Appeals, by the veteran in which he made specific 
arguments relating to errors of fact made by the agency of 
original jurisdiction in denying an evaluation in excess of 
10 percent for bilateral hearing loss.

A request for appellate review by the Board of a decision by 
the agency of original jurisdiction is initiated by a timely 
filed notice of disagreement and is completed, after a 
statement of the case has been furnished, by a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or other writing 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  Id.

To be considered adequate, the substantive appeal must set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination or determinations being appealed.  38 C.F.R. § 
20.202. 



To be timely, the substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely-filed written request for extension of time.  
38 C.F.R. §§ 20.302(b), 20.303.  

In the June 2003 administrative decision, the RO did not find 
that the veteran had failed to file an adequate substantive 
appeal but rather, that he had failed to file one that was 
timely.  

The Board finds that the VA Form 9, Appeal to Board of 
Veterans' Appeals, that the veteran filed in May 2003 
constituted an adequate substantive appeal document.  38 
C.F.R. § 20.202.  

Moreover, the Board finds that the substantive appeal 
document was filed timely.  It was filed within one year from 
the date of notice of the June 2002 rating decision assigning 
the 10 percent evaluation for bilateral hearing loss.  

It appears that in assessing the timeliness of the 
substantive appeal, the RO mistakenly used a date for the 
contested rating decision that was earlier than the June 2002 
date on which it was mailed to the veteran and, indeed, than 
the date on which it was prepared.

The Board concludes, then, that an adequate and timely appeal 
of the June 2002 rating decision was submitted and it 
therefore has jurisdiction to review the case.


ORDER

An adequate and timely substantive appeal having been 
submitted, the appeal is, to that extent, allowed.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The claim of entitlement to an increased evaluation for 
bilateral hearing loss is remanded for the RO to issue a 
supplemental statement of the case.

Before the claims file was transferred to the Board in 
February 2004, the RO received additional evidence relevant 
to the claim.  The evidence included the April 2003 report of 
a hearing test taken by the veteran at that time at a VA 
medical facility.  The most recent adjudicative document 
addressing the claim was the statement of the case prepared 
by the decision review officer of the RO and issued in March 
2003.  Perforce, the statement of the case did not review the 
claim in light of the April 2003 VA audiology findings.

When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1) (2003).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement.  Cf. 38 C.F.R. § 20.1304(c) (2003).  The Board 
does not have authority to issue a supplemental statement of 
the case.  Therefore, the case must be remanded.  38 C.F.R. 
§ 19.9 (2003).  

On remand, the RO must consider the evidence received after 
it prepared the March 2003 statement of the case, 
readjudicate the claim in light of this evidence, and issue 
either a rating decision granting the claim or a supplemental 
statement of the case.  38 C.F.R. §§ 19.31, 19.37(a) (2003).  

The Board observes that in general, the claim of entitlement 
to an increased evaluation for bilateral hearing loss is 
subject to the Veterans Claims Assistance Act of 2000 (VCAA) 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  On remand, the RO should 
consider whether other action on the claim is required under 
the VCAA.

While the claim is in remand status, the RO should consider 
whether other action on the claim is required under the 
Veterans Claims Assistance Act of 2000 (the VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case which 
must include review of all relevant 
evidence received after preparation of 
the March 2003 statement of the case.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



